Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 1of17

EOE Rum Rc sae

 

     

United States Bankruptcy Court for the: . ‘

District of Connecticut

 

Case number (/f known): Chapter you are filing under:

CY Check if this is an

CY GGURT amended filing
YCuT

O Chapter 7
Chapter 11 oan erp 1a ft % He
QO) Chapter 12 78h SER a i é Q i

C) Chapter 13

  

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—caliled a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the Spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

fa” Identify Yourself

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name |

Write the name that is on your John
government-issued picture

 

 

identification (for example, First name First name

your driver's license or Alan

passport). Middle name Middle name
Sakon

Bring your picture
~++---~jdentification.to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

, Suffix (Sr., Jr. Il, HD Suffix (Sr., Jr, 1, HH)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX = XX — _ 3 1 fo 2 XXX XX —
number or federal OR OR
individual Taxpayer 9 9
Identification number RX XK XX XX
(ITIN)

 

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32

Debtor 4 John Alan Sakon

 

First Name Middie Name

Last Name

Case number (i known).

Page 2 of 17

 

_ 4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

CI | have not used any business names or EINs.

Sakon Development LLC

About Debtor 2 (Spouse Only in a Joint Case):

LI | have not used any business names or EINs.

 

Business name

Sakon LLC

Business name

 

Business name

Business name

EIN

EN

 

_5. Where you live

82 Folly Brook Lane

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street
Manchester CT 06040

City State ZIP Code City State ZIP Code
Hartford

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

6. Why you are choosing
this district to file for
bankruptcy

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CI] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

LI Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 3 of 17

Debtor 1 John Alan Sakon Case number (known)

First Name Middie Name Last Name

 

  

| Tell the Court About Your Bankruptcy Case

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing .
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file g Chapter 7
under

(4 Chapter 11
UL] Chapter 12
CJ Chapter 13

8. How you will pay the fee (1 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

i need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Q) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

9. Have you filed for UW No
bankruptcy within the
last 8 years? C1 Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy WU No
cases pending or being
filed by a spouse who is CI Yes. Debtor Relationship to you ee
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY rs
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
11. Do you rent your LYNo. Go to line 12.
residence? QL) Yes. Has your landlord obtained an eviction judgment against you?

i4 No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32 Page 4of17

Debtor 1 John Alan Sakon Case number (tknown)

 

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12, Are youa sole proprietor ©) No. Goto Part 4.
of any fuil- or part-time
business? Yes. Name and location of business

A sole proprietorship is a Sakon Development LLC
business you operate as an - -
Name of business, if any

individual, and is not a

separate legal entity such as 82 Folly Brook Lane
a corporation, partnership, or

LLC Number Street

 

 

If you have more than one
sole proprietorship, use a

separate sheet and attach it Manchester CT 06040
to this petition. City State ZIP Code

 

 

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cj Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L] Stockbroker (as defined in 11 U.S.C. § 101(53A))

L) Commodity Broker (as defined in 11 U.S.C. § 101(6))

(1 None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow Statement, and federal income tax return or if
are you a small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

_ LI No. | am not filing under Chapter 11.
For a definition of smaif
business debtor, see No. | am filing under Chapter 11, but |am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

UL) Yes. fam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own or have any No
property that poses or is
alleged to pose a threat Cl Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

immediate attention? If immediate attention is needed, why is it needed?

 

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32 Page 5of17

Debtor 1 John Alan Sakon

First Name Middie Name

Last Name

Case number (known)

Eo Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI] I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

hi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OO) tam not required to receive a briefing about
credit counseling because of:

t) Incapacity. {have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any. we . . ven otecaees

CJ I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

() 1am not required to receive a briefing about
credit counseling because of:

C] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 6of17

Debtor 1 John Alan Sakon

First Name Middle Name Last Name

Case number (if known),

Answer These Questions for Reporting Purposes

 

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “Incurred by an individual primarily for a personal, family, or household purpose.”

Wi No. Go to line 16b.
LY Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CJ No. Go to line 16c.
W Yes. Goto line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Wd No. Iamnot filing under Chapter 7. Go to line 18.

UI Yes. fam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and OQ) No
administrative expenses
are paid that funds will be O Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 1-49 C] 1,000-5,000 CQ) 25,001-50,000
you estimate that you L) 50-99 LI} 5,001-10,000 J 50,001-100,000
owe? L] 100-199 LI 10,001-25,000 C) More than 100,000
C) 200-399
19. How much do you L) $0-$50,000 J $1,000,001-$10 million CI $500,000,001-$4 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Hs «Sign Below

CJ $50,001-$100,000
LY $100,001-$500,000
CJ $500,001-$1 million

LI $0-$50,000

CI $50,001-$100,000
LI} $100,001-$500,000
CJ $500,001-$1 million

CJ $40,000,001-$50 million
C} $50,000,001-$100 million
©) $100,000,001-$500 million

i $1,000,001-$10 million

CJ $10,000,001-$50 million
CI $50,000,001-$100 million
C] $100,000,001-$500 million

L} $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
( Mere than $50 billion

C} $500,000,001-$1 billion

C2) $1,000,000,001-$10 billion
CL) $140,000,000,004-$50 billion
C} More than $50 billion

 

 

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. I understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Thane |

p= :
Signature of Debtor 1

Executed on | i { aciq

MM 4/ DDE /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

 

 

Signature of Debtor 2

Executed on

MM / DD IYYYY

 

 

page 6
Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 7 of 17

Debtor 4 John Alan Sakon Case number (i known)

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have d élivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petjtion is incorrect.

by an attorney, you do not é

need to file this page. xK

For your attorney, if you are
represented by one

 

  
 

 

Signature of Attorney for Debtor

Printed name fo
Firm name Lo
Number Street J

City

MM / DD /YYYY

 

State ZIP Code

  

Contact phone / Email address

ee

 

Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 8 of 17

Debtor 1 John Alan Sakon

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

TO Srna avon x

Case number (i known),
Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a-fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UL] No
Wi Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

C) Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

Signature of Debtor 4 Signature of Debtor 2

 
 

 

 

 

 

Date 1A Date aa SBT
Contact phone (860) 793-1000 Contact phone

Cellphone _(860) 793-1000 Cell phone

Email address Jonnsakon@yahoo.com Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
“ Case 19-21619 Doci1 Filed 09/19/19 Entered 09/19/19 15:04:32 Page 9of17

aks information to identify your case:

Debtor 4 John Alan Sakon

First Name Middle Name Last Name

Debior 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Case number
(if known)

 

L] Check if this is an
amended filing

 

 

Official Form 104

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/45

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

   

List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

 

Unsecured claim

 

 

i Shipman & Goodwin

 

 

 

 

 

What is the nature of the claim? $ 140,479.43
Creditors Name As of the date you file, the claim is: Check all that apply.
One Constitution Plaza UO Contingent
Number Street QO Unliquidated
Disputed
LI None of the above apply
Hartford CT 06103
oy . — State AIP Code Does the creditor have a lien on your property?
Latonia C. Williams Esq. Hi vio
Contact CI Yes. Total claim (secured and unsecured): $
860-251-2000 Value of security: - $

Contact phone ;
Unsecured claim $

What is the nature of the claim? Stipulation

 

 

 

 

 

 

oo; 97,500.00
A&F Main Street Associates, LLC
Creditors Name As of the date you file, the claim is: Check all that apply.
4 Main Street C] Contingent
Number Street ) Unliquidated
Q Disputed
4 None of the above apply
East Hartford CT 06118
Cty State ZIP Code Does the creditor have a lien on your property?
Loren Andreo Jr. 4 no
Contact L) Yes. Total claim (secured and unsecured): $
(860) 568-2460 Value of security: - $

Cc a tact ph me i
ontact phone Unsecured claim $

Official Form 104 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
Debtor 1

ik

Official Form 104

 

’ Case 19-21619 Doc1 Filed 09/19/19 Entered 09/19/19 15:04:32

John Alan Sakon

First Name Middle Name

Bank of America, N.A.

Last Name

 

Creditor’s Name

PO Box 15026

 

Number Street

 

Wilmington DE 19850

 

City State ZIP Code

Customer Service

 

Contact

(800) 896-3698

Contact phone

Bank of America, N.A.

 

Creditor’s Name

clo Rubin & Rothman, LLC

 

Number Street

1787 Veterans Highway

 

islandia NY 11749

 

City State ZIP Code

Kimberly A. Peterson Esq.

 

Contact

(800) 298-6058

Contact phone

Halloran & Sage, LLP

 

Creditors Name

225 Asylum Street

 

Number Street

 

Hartford CT 06103

 

City State

Christopher McCarthy

ZIP Code

 

Contact

(860) 522-6103

Contact phone

Chase Bank

 

Creditor's Name

PO Box 15123

 

Number Street

 

Wilmington DE 19850

 

City State ZIP Code

Customer Service

 

Contact

(800) 524-3880

Contact phone

Margaret M. Bozek

 

Creditor's Name.

Mickelson, Jacobs and Bozek, LLC

 

Number Street

433 South Main Street, Suite 323

 

West Hartford CT 06110

 

City State

Shery! Goldberg

ZIP Code

 

Contact

(860) 561-5511

Contact phone

Case number (if known)

Page 10 of 17

Unsecured claim

What is the nature of the claim? Credit Card

 

 

$ 82,757.54
As of the date you file, the claim is: Check all that apply.
OQ Contingent
2 unliquidated
CI Disputed
f None of the above apply
Does the creditor have a lien on your property?
W No
) Yes. Total claim (secured and unsecured): $
Value of security: - $
Unsecured claim $
What is the nature of the claim? Credit Cards $ 31,669.14
As of the date you file, the claim is: Check all that apply.
QO Contingent
C unliquidated
LI Disputed
None of the above apply
Does the creditor have a lien on your property?
No
Q Yes. Total claim (secured and unsecured): $
Value of security: = $
Unsecured claim $
What is the nature of the claim? Attorney Fees Foreclosur $ 27,205.50
As of the date you file, the claim is: Check all that apply.
Q) Contingent
L unliquidated
Disputed
CL) None of the above apply
Does the creditor have a lien on your property?
No
Q) Yes. Total claim (secured and unsecured): $
Value of security: = $
Unsecured claim $
What is the nature of the claim? Guardian ad Litem Fees $ 26,368.05
As of the date you file, the claim is: Check all that apply.
L} Contingent
O71 unliquidated
Disputed
LJ None of the above apply
Does the creditor have a lien on your property?
4 No
CI Yes. Total claim (secured and unsecured): $
Value of security: - $
Unsecured claim $
What is the nature of the claim? Services $ 22,286.42 ©

As of the date you file, the claim is: Check all that apply.
QO Contingent

(] Unliquidated

a Disputed

CY None of the above apply

Does the creditor have a lien on your property?

LI No

LL) Yes. Total claim (secured and unsecured):
Value of security:

$
- $
Unsecured claim $

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 2
Debtor 1

‘ Case 19-21619 Doc1 Filed 09/19/19 Entered 09/19/19 15:04:32

John Alan Sakon

First Name Middle Name

E Superior Products Distributors inc.

 

Last Name

 

Creditors Name

1403 Meriden-Waterbury Road

 

 

 

Number Street
Milldale CT 06467
City State ZIP Code

Charles |. Miller Esq.

 

Contact

(860) 656-6454

Contact phone

Red Door Construction

 

Creditors Name

PO Box 341

 

Number Street

 

Simsbury CT 06070

 

City State ZIP Code

Scott Brickey

 

Contact

(860) 916-9852

Contact phone

Santander

 

Creditors Name

PO Box 16255

 

Number Street

 

Reading PA 19612

 

City State ZIP Code

Customer Service

 

Contact
(877) 768-2265

Contact phone

Capital Bail Bond

 

Creditor's Name

Bulter Norris & Gold

 

Number Street

254 Prospect Avenue

 

Hartford

City State

 

ZIP Code

Jeremy Donnelly, Esq.

cT 06106

 

Contact

(860) 236-6951

Contact phone

Cabela's Club Visa

 

Creditors Name

PO Box 82519

 

Number Street

 

Lincoln NE 68501

 

City State ZIP Code

Customer Service

 

Contact

(888) 402-7830 _

Contact phone

Official Form 104

Page 11 of 17

Case number (known).

Unsecured claim

 

 

 

 

 

 

 

 

What is the nature of the claim? Goods and Services $ 21,308.65
As of the date you file, the claim is: Check all that apply.
O Contingent
QO) unliquidated
a Disputed
None of the above apply
Does the creditor have a lien on your property?
QO) No
4 Yes. Total claim (secured and unsecured): $ 21 ,308.65
Value of security: - ¢ 7.000.000.00
Unsecured claim $ 0.00
What is the nature of the claim? Construction $ 16,530.00 ene
As of the date you file, the claim is: Check ail that apply.
a Contingent
C untiquidated
Q) Disputed
None of the above apply
Does the creditor have a lien on your property?
No
Ql Yes. Toial claim (secured and unsecured): $
Value of security: ~ $
Unsecured claim $
What is the nature of the claim? Credit Account § 14,750.21
As of the date you file, the claim is: Check all that apply.
Q Contingent
C2 unliquidated
Disputed
CI None of the above apply
Does the creditor have a lien on your property?
No
Cl Yes. Totai claim (secured and unsecured): $
Value of security: - $
Unsecured claim $
What is the nature of the claim? Services $ 10,000.00
As of the date you file, the claim is: Check all that apply.
Q Contingent
QO Unliquidated
Q Disputed
None of the above apply
Does the creditor have a lien on your property?
No
CD Yes. Total claim (secured and unsecured): $
Value of security: - $
Unsecured claim _ . 3 —.
What is the nature of the claim? Credit Card § 7,198.43 -

As of the date you file, the claim is: Check all that apply.
CQ} Contingent
C) unliquidated
LQ Disputed
None of the above apply
Does the creditor have a lien on your property?

 

ud No

C] Yes. Tota! claim (secured and unsecured): $
Value of security: ~ $
Unsecured claim $

 

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 3
* Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32 Page 12 of 17

John Alan Sakon

First Name Middie Name Last Name

Debter 1 Case number (ifknown)

Unsecured claim

 

 

Citizens Bank What is the nature of the claim? Credit Overdraft $ 5,369.47
Creditors Name . t
ROP 450 As of the date you file, the claim is: Check all that apply.
Number Street Q Contingent
PO Box 7000 O) uniiquidated
) Disputed
Providence RI 02940 © None of the above apply
City State ZIP Code Does the creditor have a lien on your property?
. no
Customer Service CI Yes. Total claim (secured and unsecured): $
Contact
(800) 773-7373 Value of security: - $
Contact phone Unsecured claim $
The Metropolitan District Comm. What is the nature of the claim? Vater and Sewer Charg 5 9,313.18
Creditor's Name
555 Main Street As of the date you file, the claim is: Check ail that apply.
Number Street ) Contingent
PO Box 800 CI Unliquidated
a Disputed
Hartford CT 06142 C) None of the above apply
City State ZIP Code Does the creditor have a lien on your property?
No
JOHN STEVEN MI RILE, Esq. CO) Yes. Total claim (secured and unsecured): $
(860) 278-7850 Value of security: ~ $§
_ Contactphone. Unsecured claim / $__ :
E Francelia Sevin What is the nature of the claim? Child Support $ 4,686.00
Creditor's Name
As of the date you file, the claim is: Check ail that apply.
53 Benton Street y PP
QO Contingent
Number Street oo.
Cl] Unliquidated
Q Disputed
Manchester CT 06049 i None ot the above apply
City State ZIP Code Does the creditor have a lien on your property?
No
Seth Conant Esq. C) Yes. Totat claim (secured and unsecured): $
Contact
Value of security: - $
(860) 560-8160 tv
Contact phone Unsecured claim
5 Afford-A-Bail What is the nature of the claim? Bail Bond $ 4,645.00
Creditors Name
450 Church Street As of the date you file, the claim is: Check all that apply.
Number Street a Contingent
C) Unliquidated
C} Disputed
Hartford CT 06103 None of the above apply
City State ZIP Code Does the creditor have a lien on your property?
no
Wm. Munck OQ} Yes. Totai claim (secured and unsecured): §
(860) 244-0373 Value of security: - $
Contact phone . Unsecured claim . Ss
LL Bean Visa Card Barclaycard What is the nature of the claim? Credit Card $ 4,306.86 |

Official Form 104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

Card Services

 

 

 

 

 

 

 

 

 

 

 

 

 

As of the date you file, the claim is: Check all that apply.
Q Contingent

Number Street LI} Unliquidated
PO Box 13337 QO Disputed
. . None of the above apply
Philadelphia PA 19101 : .
- Does the creditor have a lien on your property?
City State ZIP Code

Customer Service

 

Contact

{866) 484-2614

Contact phone

u No
CJ Yes. Total claim (secured and unsecured): $

Value of security: - $

Unsecured claim $

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 4
“ Case 19-21619 Doc1 Filed 09/19/19 Entered 09/19/19 15:04:32

John Alan Sakon

 

Page 13 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (known)
First Name Middie Name Last Name
PayPal Credit What is the nature of the claim? Credit Account
Creditor's Name As of the date you file, the claim is: Check all that apply.
PO Box 105658 O) contingent
Number Srest ©) unliquidated
Q) Disputed
Atlanta GA 30348 i None of the above apply
City State ZIP Code Does the creditor have a lien on your property?
4 no
Customer Service CI Yes. Total claim (secured and unsecured): $
(866) 528-3733 Value of security: = $
Contact phone Unsecured claim $
19 What is the nature of the claim? Credit Card
Best Buy Visa Card
Creditor's Name
Citibank. N.A. As of the date you file, the claim is: Check all that apply.
Number * Street Q Contingent
PO Box 790441 CD unliquidated
QO Disputed
St Louis MO 63179 4 None of the above apply
oy State 2P Code Does the creditor have a lien on your property?
Customer Service no
Contact Q} Yes. Total claim (secured and unsecured): $
(888) 620-5979 Value of security: - $
Contact phone Unsecured claim _ ; $

 

Mattress Firm Online Synchrony Fin

 

What is the nature of the claim? Credit Card

As of the date you file, the claim is: Check all that apply.
Q Contingent

 

Creditors Name

PO Box 960061

CQ) unliquidated
Q Disputed

 

Number Street

Wi None of the above apply

 

Does the creditor have a lien on your property?

 

 

Orlando FL 32896 No

City State 2iP Code L) Yes. Total claim (secured and unsecured): $

Customer Service Value of security: 7S
Contact Unsecured claim $

 

(866) 396-8254

Contact phone

Under penalty of perjury, | declare that the information provided in this form is true and correct.

—T A
x loww raw Sew x

Official Form 104

Signature of Debtor 1

Date (: 22) q

MMI, DO “YY

SS

Signature of Debtor 2

Date
MM/ DD / YYYY

 

 

Unsecured claim

$

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

2,911.84

eee

1,699.15

ot mansoni arta,

1,582.60

page 5
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32 Page 14 of 17

DOCKET NO. (Not Known) : UNITED STATES
: BANKRUPCY COURT
RE: JOHN ALAN SAKON
DISTRICT OF
CONNECTICUT

September 19, 2019

CREDITOR AND MAILING MATRIX

The movant John Alan Sakon herby files the names and address of all

of my creditors, formatted as a mailing list.

By:

  
 

“Vow Anan Speco!
John Alan Sakon, Pro Se

82 Folly Brook Lane
Manchester, CT 06040
Tel: (860) 675-4000
Fax: (860) 675-4600
Email: johnsakon@sakon. biz
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32

Andreo, Loren J. Din Wieneser

4MainStreet && F Main Sireat Associates, LLC

 

East Hartford, CT 06118-3208

United States of America

Bus: (860) 568-2460

Bus Fax: (860) 568-6116

E-mail: ginnynorton2002@yahoo.com

Bank of America, N.A.

Aim Cres iehent

PO Box 15026
Wilmington, DE 19850
Bus: (800) 896-3698

Best Buy Visa Card

Citibank, NA. An. Ores relent

PO Box 790441
St Louis, MO 63179
Bus: (888) 620-5979

Bozek, Margaret M.

433 South Main Street, Suite 323
West Hartford, CT 06110

Hf Mickelson, Jacobs and Borex, LLC
Bus: (860) 561-5511 .
Mobile: +1 (860) 561-2852
Bus Fax: (860) 561-5588
E-mail: MBozek@mjblawct.com

Brickey, Scott Red Door Construction
PO Box 341

Simsbury, CT 06070

United States of America

Bus: (860) 658-7940

Mobile: (860) 916-9852

E-mail: redddorconstruction@gmail.com

Cabela‘s Ciub Visa

PO Box 82519 Aiba.
Lincoln, NE 68501
Bus: (888) 402-7830

  

Chase Bank

PO Box 15123
Wilmington, DE 19850
Bus: (800) 524-3880

Attn Dresvbent-

John Sakon

Citizens Bank

ROP 450

PO Box7000
Providence, Ri 02940
Bus: (800) 773-7373

Donnelly, Jeremy

363 Capital Avenue a. ‘ 5
Hartford, CT 06106 Conprter' Bal Barc
E-mail: jdonnelly@bnglaw.com

Bus: (860) 236-6951

Frechette, Donald E.

Partner

Locke Lord LLP

20 Church Street, 20th Floor
Hartford, CT 06103

Bus: (860) 541-7713
Mobile: (860) 305-5474
Bus Fax: (888) 325-9086
E-mail: donald frechette@lockelord.com

LL Bean Visa Card Barclaycard SS
Pin Preackent—

 

Attorney For Creditor:
Cyhani Ventures, LLC

42 Protea Gardens
Toronto, Canada M2K2W6

Card Services

PO Box 13337
Philadelphia, PA 19101
Bus: (866) 484-2614

LL Bean Visa Card Barclaycard
Card Services Btn. Dresiclen dé
PO Box 13337

Philadelphia, PA 19101
Bus: (866) 484-2614

Madhani, Jameel HOC Holdings, LLC

Jameel Madhani Director
HOC Holdings LLC

424 Weldrick Road East
Richmond Hill,

Ontario, Canada L4B2M5
jameel.b.madhani@amail.com
(416) 816-8955

1 6/18/2019 2:09 PM

Page 15 of 17
Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32

 

Mattress Firm Online Synchrony

Financial

PO Box 960061
Orlando, FL 32896
Bus: (866) 396-8254

Superior Products Distributors, LLC
1403 Meriden-Wtby Rd

Milldale, CT 06467

860-656-6454

Charles Miller Esq. Attorney
rr@lawofficemiller.com

Mirtle, John Steven

555 Main Street

PO Box 800

Hartford, CT 06142

Bus: (860) 278-7850

E-mail: jmirtle@themdc.com

Sq.
hE h- Qc)

Esq.
The Metropolitan District -

Munck, Wm.

450 Church Street
Hartford, CT 06103
Bus: (860) 244-0373

PayPal Credit

PO Box 105658
Atlanta, GA 30348
Bus: (866) 528-3733

Bank of America, N.A.

Peterson, Kimberly A. c/o it attorney

c/o Rubin & Rothman, LLC

1787 Veterans Highway

Islandia, NY 11749

Bus: (800) 298-6058

E-mail: ctlegal@rubinrothman.com

 

Joyce P. Mascena
Town Clerk
Town of Glastonbury

2155 Main Street
Glastonbury, CT 06033
United States of America
Bus: (860) 652-7500

Bus Fax: (860) 652-7505

John Sakon

Page 16 of 17

Santander

PO Box 16255
Reading, PA 19612
Bus: (877) 768-2265

“Mh Dees iclent—

Sevin, Francelia Marie

53 Benton Street

Manchester, Connecticut 06040
United States of America
Mobile: (860) 414-4801
E-mail: francelia7@yahoo.com

Synchrony Bank Lumber Liquidator
Encore Receivable Man, Inc.
PO Box 3330 Ores endo

Olathe, KS 66063
Bus: (866) 247-1087

TD Bank

Deposit Operation Dept
PO Box 1377

Lewiston, ME 04243
Bus: (800) 937-2000

se
Mtn. Pees clon

of

E Shioman & Goodwin
cronies Mame 4
One Consiftution Plaza

Sent i

 

 

 

 

 

Sasrier

Hartford - CT
one" = ‘Bisbe \
Latonia ©. Wiliams Esq. i
aay :

860-297-2000

 

 

 

 

 

 

Bank of America, NLA. "i

Cae BS h
ofo Rubin & Rothman, LLC r
1787 Veterans Highway
Islandia Ny ti74o #
ay ‘Beeghee aS cee
Kimberly A. Peterson Esq. c
(800) 268-8056

2 6/18/2019 2:09 PM

123
=

Case 19-21619 Doci1_ Filed 09/19/19 Entered 09/19/19 15:04:32 Page 17 of 17

E Halloran & Sage, LLP

eS a Meee

i Afford-A-Bail

| Cpeite’e arse

 

 

 

 

225 Asylum Street 450 Church Street
hater eres Marat Soest

 

 

Hasiford oT 06163

Gy eee BE Cae

Hartford cT 06103

 

MMS MORMMS =

GhristopherMcCarihy $6 , Vin. Murscis or
conics ~ Const
(860) 522-8103 (860) 244-0373

aie gene

 

8
q
y

 

 

E Superior Products Distributors inc.
1403 Meriden-Waterbury Road

Shorey Bees

 

 

‘dale GT O6467

Charles |. Miler Esa.
landact
(60) 636-4454

Sarfiend ofane

 

| Capital Bail Bond

Ieee

 

 

ter Norris & Gold

Meanie Sree

254 Prospect Avenue

Hartford cr 06106

Gly Bile SP Gade

“ee

   

33

 

 

wo ae Rr Ie

Jeremy Donnelly, Esq.
erect
(860) 25040951

RSIS

 

    

z The Metropolitan District Can.
nes Marne
255 Main Street
Sumber Bowel

PO Box 200

 

 

 

Haviord GT 06442

seit Stata 2 ade
JOHN STEVEN MIRTLE, Esq.

 

(860) 278-7850
